NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4164-17T4

NEW CONCEPTS LEASING, INC.,

        Plaintiff-Appellant,

v.

THE BANCORP BANK, and TBBK
DIRECT LEASING, LLC,

     Defendants-Respondents.
_____________________________

              Submitted July 10, 2018 – Decided August 23, 2018

              Before Judges O'Connor and Moynihan.

              On appeal from Superior Court of New Jersey,
              Law Division, Morris County, Docket No.
              L-1262-17.

              Wilentz, Goldman & Spitzer, PA, attorneys for
              appellant (Brian J. Molloy, of counsel and on
              the brief; Risa M. Chalfin, on the brief).

              Stevens & Lee, PC, attorneys for respondents
              (Bradley L. Mitchell and Robert Lapowsky, on
              the brief).

PER CURIAM

        Having    been   advised    that   the   parties    stipulated     to      the

dismissal of this appeal with prejudice and without costs after
amicably adjusting the issues in dispute, the appeal is accordingly

dismissed with prejudice and without costs.




                                2                           A-4164-17T4